EXHIBIT 10.1

 

INTERESTS REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATES AND ARE BEING OFFERED
AND SOLD IN RELIANCE ON EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF SAID
ACT AND SUCH LAWS. THE INTERESTS ARE SUBJECT TO RESTRICTION ON TRANSFERABILITY
AND RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED HEREUNDER
AND PERMITTED UNDER SAID ACT AND SUCH LAWS PURSUANT TO REGISTRATION OR EXEMPTION
THEREFROM.

 

MIDWEST ENERGY EMISSIONS CORP.

 

12.0% 2019-UNSECURED CONVERTIBLE PROMISSORY NOTE

 

 



 

Lewis Center, Ohio

No. MEEC-CN-2019-__

Date: __________



 

THIS UNSECURED CONVERTIBLE PROMISSORY NOTE (the “Note”) is one of a duly
authorized issue of promissory notes of Midwest Energy Emissions Corp., a
corporation duly organized and existing under the laws of the State of Delaware
having its principal address at 670 D Enterprise Drive, Lewis Center, Ohio 43035
(the “Company”), designated as its 12.0% 2019-Unsecured Convertible Promissory
Notes in the aggregate principal amount not exceeding Two Million Six Hundred
Thousand Dollars ($2,600,000) (the “2019 Notes”). The 2019 Notes will be issued
under and pursuant to the terms and provisions of a Subscription Agreement
entered into by the Company with the original purchaser therein who is referred
to in this Note as the original holder (the “Original Holder”). This Note is
subject to all of the terms and provisions thereunder, to which reference is
hereby made for the terms and provisions thereof.

 

FOR VALUE RECEIVED, the Company promises to pay to _________________________,
with an address at ______________________________, email: _________________, or
permitted assigns (the “Holder”), the principal sum of U.S. $______________ on
_______________, 2024 (the “Maturity Date”), and to pay interest on the
principal sum outstanding under this Note (the “Outstanding Principal Amount”),
at the rate of 12.0% per annum due and payable semi-annually in arrears on the
1st day of January and July of each year (each an “Interest Payment Date”), with
the first such payment due on January 1, 2020, subject to Section 2 hereof.
Accrual of interest shall commence on the first day to occur after the date
hereof and shall continue until payment in full of the Outstanding Principal
Amount and all interest hereunder has been made. The principal of and interest
on this Note are payable in such coin or currency of the United States of
America as of the time of payment is legal tender for payment of public and
private debts.

 



 1

  



 

This Note is subject to the following additional provisions:

 

1. Definitions. For purposes of this Note, the following definitions shall
apply:

 

“Claims” shall mean all threatened or actual legal claims, actions, suits,
arbitrations, causes of action, or proceedings before any supranational,
national, state, municipal, or local entity or any other Governmental Authority,
whether located within or without the United States, relating to any of the
Intellectual Property Rights of the Company or any of its Subsidiaries.

 

“Closing Price” shall mean, on any particular date, the closing price of the
Common Stock as recorded by the principal Trading Market on which the Common
Stock is then listed or quoted.

 

“Common Stock” shall mean the common stock, par value $0.001 per share, of the
Company (or any capital stock issued in substitution or exchange for, or
otherwise in respect of, such common stock).

 

“Governmental Authority” shall mean any federal, provincial, territorial, state,
municipal, national or other government, governmental department, commission,
board, bureau, court, agency or instrumentality or political subdivision thereof
or any entity or officer exercising executive, legislative, judicial, regulatory
or administrative functions of or pertaining to any government or any court, in
each case whether associated with a state or locality of the United States, the
United States, or a foreign government or any other political subdivision
thereof, including central banks and supra national bodies.

 

“Intellectual Property Rights” shall mean all rights with respect to any and all
of the following, as they exist anywhere in the world, registered or
unregistered, and all worldwide common law and statutory rights in or arising
out of: (i) trademarks, registered trademarks, applications for registration of
trademarks, service marks, registered service marks, applications for
registration of service marks, trade names, registered trade names and
applications for registration of trade names, and including all intent to use
any of the foregoing if not registered or subject to a pending application; (ii)
Internet domain names, Internet Protocol addresses and social media identifiers;
(iii) copyrights, copyright registrations and applications therefor and all
copyrightable works, and all other rights corresponding thereto throughout the
world however denominated, including all rights of authorship, use, publication,
reproduction, distribution, performance, transformation, and rights of ownership
of copyrightable works and all registrations thereof and rights to register and
obtain renewals and extensions of such registrations, together with all other
copyright-related interests accruing by reason of international treaties or
conventions; (iv) trade secrets (including in any information that derives
economic value (actual or potential) from not being generally known to other
persons who can obtain economic value from its disclosure and any other “trade
secrets” as defined in the Uniform Trade Secrets Act and under corresponding
foreign statutory and common law) and rights in other proprietary or
confidential information including rights to limit the use or disclosure thereof
by any Person; (v) patented and patentable designs and inventions, all design,
plant and utility patents, letters patent, utility models, pending patent
applications and provisional applications in any country or region and all
issuances, divisions, continuations, continuations-in-part, reissues,
extensions, reexaminations and renewals of such patents and applications; and
(vi) any other intellectual property rights of any kind or nature.

 



 2

  



 

“Net Litigation Proceeds” shall mean (i) the full amount of any cash or sums
recovered or received by the Company or any of its Subsidiaries from any Claim
(whether pursuant to court order, at trial or upon appeal, or pursuant to the
terms of any settlement agreement), less (ii) fees and expenses paid or to be
paid to legal counsel to the Company or any of its Subsidiaries in connection
therewith, and less (iii) amounts thereof paid or obligated to be paid to AC
Midwest Energy LLC (“AC Midwest”), including any of its successors or assigns,
pursuant to that certain Unsecured Note Financing Agreement dated as of February
25, 2019 by and among the Company, MES, Inc., and AC Midwest, as same may be
amended, restated or modified from time to time.

 

“Permitted Redemption Amount” shall mean (i) an amount equal to two hundred
percent (200%) of the original principal amount of this Note, plus (ii) all
accrued and unpaid interest, if any, with respect to the aggregate outstanding
principal amount of this Note, less (iii) any payments made pursuant to Section
4.

 

“Person” shall mean an individual, a corporation, a partnership, an association,
a limited liability company, an unincorporated business organization, a trust or
other entity or organization, and any government or political subdivision or any
agency or instrumentality thereof.

 

“Subsidiary” shall mean any corporation or limited liability company or
corporation of which at least fifty percent (50%) of the outstanding voting
stock or membership interests, as the case may be, is at the time owned directly
or indirectly by the Company or by one or more of such subsidiary corporations.

 

“Trading Day” shall mean a day on which the principal Trading Market is open for
trading.

 

“Trading Market” shall mean any of the following markets or exchanges on which
the Common Stock is listed or quoted for trading on the date in question: the
NYSE MKT, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market, the New York Stock Exchange, the OTCQX Market, the OTCQB Market,
or the OTC Pink Market, or any successors to any of the foregoing or such other
principal stock market or exchange on which the Common Stock is then traded for
the date in question.

 

2. Payment.

 

(a) Interest. Payment of interest on this Note, including any default interest,
shall be made to the Holder on or before the close of business on the Interest
Payment Date (or if the Interest Payment Date is not a Business Day, then the
first Business Day after the Interest Payment Date) in the year of the relevant
payment dates, and shall be deemed made when mailed to his address as last
reported to the Company. Where required, calculations and respective interest on
this Note will be made on the basis of a 360 day year consisting of 12 months,
30 days each and, in the case of an uncompleted month, the actual number of days
elapsed. In the event that this Note is converted into Common Stock as provided
in Section 3 hereof, interest will be paid up to but not including (i) the date
of the Company’s receipt of the Conversion Notice with respect to a voluntary
conversion by the Holder provided in Section 3(a) hereof, or (ii) the Forced
Conversion Date with respect to a Forced Conversion provided in Section 3(b)
hereof.

 



 3

  



 

(b) Principal. Payment of the full Outstanding Principal Amount of this Note
shall be made on the Maturity Date (or if the Maturity Date is not a Business
Day, then the first Business Day after the Maturity Date) to the Holder at his
address as last reported to the Company and shall be deemed made when received.

 

3. Conversion.

 

(a) Voluntary Conversion by Holder. The Outstanding Principal Amount of this
Note may be converted at any time and from time to time in whole or in part, at
the option of the Holder, into shares of Common Stock. If this Note is called
for redemption pursuant to the provisions of Section 4, the Holder may convert
the Outstanding Principal Amount in whole or in part at any time before the
close of business on the fifth (5th) day prior to the redemption date. The
initial conversion price shall be equal to $0.50 per share, subject to
adjustment as provided elsewhere herein (the “Conversion Price”). To determine
the number of shares of Common Stock issuable upon conversion of this Note,
divide the Outstanding Principal Amount to be converted by the Conversion Price
in effect on the conversion date. To convert this Note, the Holder must (1)
complete and sign the conversion notice in the form of Exhibit 1 hereto (the
“Conversion Notice”), (2) surrender this Note to the Company, (3) furnish
appropriate endorsements and transfer documents if required by the Company, and
(4) pay any transfer or similar tax if required. The Holder may convert a
portion of this Note if the portion is $1,000 or an integral multiple of $1,000.
Upon Conversion of this Note in full, the Company will have no further liability
with respect to the payment of any Profit Share.

 

(b) Forced Conversion of this Note at the Option of the Company. If at any time
the Closing Price of the Common Stock exceeds $1.50 per share (as adjusted for
any stock dividend, stock split, stock combination, reclassification or similar
transaction) for ten (10) consecutive Trading Days (the “Forced Conversion
Measuring Period”), the Company shall have the right to convert (the “Forced
Conversion”) all of the Outstanding Principal Amount of this Note into shares of
Common Stock at the Conversion Price then in effect. The Company may exercise
its right to require conversion under this Section 3(b) by delivering within
five (5) Trading Days following the end of such Forced Conversion Measuring
Period a written notice thereof to all, but not less than all, of the holders of
the then outstanding Notes (the “Forced Conversion Notice” and the date on which
the Holders are given such notice is referred to as the “Forced Conversion
Notice Date”). The Forced Conversion Notice shall be irrevocable. The Forced
Conversion Notice shall state (i) the date on which the Forced Conversion shall
occur which shall be no less than twenty (20) Trading Days and no more than
thirty (30) Trading Days following the Forced Conversion Notice Date (the
“Forced Conversion Date”), and (ii) the number of shares of Common Stock to be
issued to such Holder on the Forced Conversion Date. Upon the Forced Conversion
Date, the Holder shall automatically and without any act by the Company or the
Holder be deemed to be the holder of the shares of Common Stock as set forth
therein and, whether or not the Holder has surrendered this Note, the Holder
shall cease to have any rights pursuant to this Note (except with respect to any
accrued and unpaid interest to be paid in cash by the Company), but shall have
all of the rights granted to it as a holder of shares of Common Stock. To
receive a certificate representing the shares of Common Stock, the Holder shall
(1) surrender this Note to the Company, and (2) complete and sign the forced
conversion statement in the form of Exhibit 2 hereto. Upon the Forced Conversion
Date, the Company will have no further liability with respect to the payment of
any Profit Share.

 



 4

  



 

(c) Adjustment for Interest. No adjustment or allowance should be made for
interest on the principal amount of this Note surrendered for conversion, except
that upon conversion interest accrued but unpaid on the amount surrendered for
conversion shall be paid in cash.

 

(d) Fractional Shares. No fractional shares shall be issued upon conversion of
this Note. In place of a fractional share, the Company shall pay the holder of
this Note an amount in cash equal to the product of such fraction and the
Conversion Price.

 

(e) Adjustment for Stock Dividends and Stock Splits. If the Company:

 

(i) pays a stock dividend or makes a distribution on its outstanding shares of
Common Stock in shares of its Common Stock;

 

(ii) subdivides its outstanding shares of Common Stock into a greater number of
shares; or

 

(iii) combines its outstanding shares of Common Stock into a smaller number of
shares;

 

then the conversion privilege and the Conversion Price in effect immediately
prior to such action shall be adjusted so that upon conversion the Holder may
receive the number of shares of capital stock of the Company which the Holder
would have owned immediately prior to such action. The adjustment shall become
effective immediately after the record date in the case of a stock dividend or
distribution and immediately after the effective date in the case of a
subdivision or combination. If after an adjustment a Holder upon conversion may
receive shares of two or more classes of capital stock of the Company, the
Company shall determine the allocation of the adjusted Conversion Price between
the classes of capital stock. After such allocation, the conversion privilege
and the Conversion Price of each class of capital stock shall thereafter be
subject to adjustment on terms comparable to those applicable to Common Stock in
this subsection.

 

(f) Reorganization, Reclassification, Consolidation, Merger or Sale. In the case
of any reclassification, capital reorganization, consolidation, merger, sale of
all or substantially all of the assets of the Company to another person or any
other change in the Common Stock of the Company, other than as a result of a
subdivision, combination, or stock dividend provided for in sub-clause (e)
hereof (any of which, a “Change Event”), then lawful provision shall be made,
and duly executed documents evidencing the same from the Company or its
successor shall be delivered to the Holder, such that the Holder shall have the
right at any time prior to the expiration of this Note to purchase, at a total
price equal to that payable upon the exercise of this Note (subject to the
adjustment of the Conversion Price as provided in this Section), the kind and
amount of shares of stock or other securities and property receivable in
connection with such Change Event by a holder of the same number of shares of
Common Stock as were purchasable by the Holder immediately prior to such Change
Event. Appropriate adjustments shall also be made to the Conversion Price, but
the aggregate Conversion Price shall remain the same. Notwithstanding anything
to the contrary contained herein, with respect to any Change Event, the Holder
shall have the right to elect prior to the consummation of such event or
transaction to give effect to the exercise its right to convert into Common
Stock and receive the securities and other consideration issued to holder of
Common Stock in the Change Event in lieu of giving effect to the provisions of
this Section.

 



 5

  



 

(g) When Adjustment May be Deferred. No adjustment in the Conversion Price need
be made unless the adjustment would require an increase or decrease of at least
1% in the Conversion Price. Any adjustments that are not made shall be carried
forward and taken into account in any subsequent adjustment. All calculations
under this Section shall be made to the nearest cent or to the nearest 1/100th
of a share, as the case may be.

 

(h) Voluntary Reduction. The Company from time to time may reduce the Conversion
Price by any amount for any period of time if the period is at least 20 days and
if the reduction is irrevocable during the period, provided, that in no event
may the Conversion Price be less than the par value of a share of Common Stock.

 

(i) Notice of Adjustment. Whenever the Conversion Price is adjusted, the Company
shall promptly mail to the Holder a notice of the adjustment.

 

4. Profit Share; Redemption.

 

(a) Profit Share. The Holder shall be entitled to a profit participation
preference equal to 1.0 times the original principal amount of this Note (the
“Profit Share”). The Profit Share is “non-recourse” and shall only be derived
from and computed on the basis of, and paid from Net Litigation Proceeds. The
Profit Share, if not paid in full on or before the Maturity Date, shall remain
subject to the terms of this Note until full and final payment.

 

(b) Principal Redemption; Net Litigation Proceeds. Following the receipt by the
Company of any Net Litigation Proceeds, the Company shall be required to pay the
Outstanding Principal Amount of this Note and pay the Profit Share in an amount
equal to one hundred percent (100%) of such Net Litigation Proceeds until the
then Outstanding Principal Amount of this Note and Profit Share have been paid
in full. In the event the Net Litigation Proceeds shall not be sufficient to pay
the Outstanding Principal Amounts and Profit Share with respect to all of the
outstanding 2019 Notes then such Net Litigation Proceeds shall be allocated on a
pro rata basis among the holders of the 2019 Notes. As promptly as practicable,
but in no event later than ten (10) days, following receipt of any Net
Litigation Proceeds, the Company shall send written notice of its receipt of Net
Litigation Proceeds to each Holder of the outstanding 2019 Notes at such
Holder’s address as last reported to the Company which notice shall state the
amount of the Outstanding Principal Amount of this Note and Profit Share which
will be paid from such Net Litigation Proceeds and the date of such payment
which shall be no less than thirty (30) days following the date of such notice.

 

(c) Permitted Redemption. The Company may, at its option, elect to redeem this
Note by paying the Holder and all other holders of the outstanding 2019 Notes
the Permitted Redemption Amount. Notice of such election to redeem shall be
provided no less than thirty (30) days before the redemption date to each Holder
of 2019 Notes to be redeemed at such Holder’s address as last reported to the
Company. Upon payment of the Permitted Redemption Amount, the Company will have
no further liability with respect to the payment of any Profit Share.

 



 6

  



 

(d) Application of Payments. All amounts required to be paid pursuant to Section
4(b) shall be applied (i) first to accrued and unpaid interest, if any, with
respect to the Outstanding Principal Amount of this Note, (ii) second to the
aggregate outstanding principal balance of this Note until paid in full, (iii)
and thereafter to the Profit Share until paid in full.

 

5. Events of Default. If one or more of the following events shall occur (each
an “Event of Default”):

 

(a) the nonpayment of any Outstanding Principal Amount, interest or other
payment under this Note when the same shall become due and payable;

 

(b) a final judgment or final judgments for the payment of money are entered by
a court of competent jurisdiction against the Company or any Subsidiary which
remains unpaid or unstayed and undischarged for a period (during which execution
shall not be effectively stayed) or 30 days after the date on which the right to
appeal has expired, provided, that, the aggregate of all such judgments exceeds
$2,000,000;

 

(c) (i) the Company or any significant Subsidiary shall file a petition under
any bankruptcy, insolvency or similar law, or make an assignment for the benefit
of its creditors, or shall consent to or acquiesce in the appointment of a
receiver for all or a substantial part of its property; or (ii) a petition under
any bankruptcy, insolvency or similar law, or for the appointment of a receiver
with respect to all or a substantial part of the Company’s or any significant
Subsidiary’s property, shall be filed against the Company or any significant
Subsidiary and remain undismissed for at least 60 days; or

 

(d) a dissolution of the Company;

 

then, and so long as such Event of Default is continuing for a period of five
(5) calendar days in the case of non-payment under Section 5(a) and for a period
of ten (10) calendar days in the case of events under other subsections of
Section 5 (and the event which would constitute such Event of Default, if
curable, has not been cured), by written notice to the Company: (i) the
Outstanding Principal Amount of this Note, including accrued but unpaid
interest, shall thereafter accrue and bear interest at the default rate of
fifteen percent (15%) per annum; and (ii) all obligations of the Company under
this Note shall be immediately due and payable (except the Profit Share unless
such Event of Default is due to the non-payment of any Profit Share which has
been earned by the Holder from Net Litigation Proceeds and which has not been
paid by the Company), and the Holder may exercise any other remedies the Holder
may have at law or in equity. The Profit Share, which is ‘non-recourse” as
described in Section 4(a), shall remain subject to the terms of this Note until
full and final payment.

 

6. Status of Holder. The Company may treat the Original Holder of this Note as
the absolute owner of this Note for the purpose of making payments of principal
or interest and for all other purposes and shall not be affected by any notice
to the contrary unless this Note is transferred in accordance with the terms
hereof.

 



 7

  



 

 

7. Securities Act Restrictions. This Note and the Common Stock issuable by the
Company upon conversion hereof have not been registered for sale under the
Securities Act of 1933, as amended (the “Act”), are deemed to be unregistered or
restricted securities, and neither this Note, the Common Stock nor any interest
in this Note or Common Stock may be sold, offered for sale, pledged or otherwise
disposed of without compliance with applicable securities laws.

 

8. Expenses. The Company shall pay upon demand any and all reasonable expenses,
incurred or paid by the Holder following the occurrence of an Event of Default
in connection with collecting upon, or enforcing this Note, including, without
limitation, the expenses and reasonable fees of legal counsel, court costs and
the cost of appellate proceedings.

 

9. No Waiver of Rights. The Holder may, without notice, extend the time of
payment of this Note, postpone the enforcement hereof or grant any other
indulgence without affecting or diminishing the Holder’s right of recourse
against the Company, which right is hereby expressly reserved. The failure or
delay by the Holder in exercising any of its rights hereunder in any instance
shall not constitute a waiver thereof in that or any other instance. The Holder
may not waive any of its rights except by an instrument in writing signed by the
Holder.

 

10. Transfer of Note. Subject to the provisions of Section 7 hereof, this Note
is intended to be a negotiable instrument and may be transferred to any person
or entity by the (then) Holder hereof without the prior written consent of the
Company or any other person or entity. In the event of any such transfer, upon
due presentment for exchange of this Note, the Company will execute and deliver
in exchange a new Note or Notes, mutatis mutandis, equal in aggregate principal
amount to the then Outstanding Principal Amount. However, no such exchange shall
be required to entitle a transferee to enjoy all of the rights and benefits of
the Holder hereof. Each Note presented for exchange shall (if so required by the
Company) be duly endorsed by, or accompanied by a written instrument of transfer
in form reasonably satisfactory to the Company and duly executed by the Holder
or its attorney duly authorized in writing.

 

11. Notices. All notices or other communications given or made pursuant hereto
shall be in writing and shall be deemed to have been duly given or made if and
when (i) personally delivered, (ii) deposited in the mail, registered or
certified, return receipt requested, postage prepaid, (iii) delivered by
reputable overnight courier service with charges prepaid, or (iv) transmitted by
confirmed facsimile or other electronic delivery. Notices shall be sent to the
Company at its principal place of business and to the Holder at the address set
forth at the outset of this Note, or at such other address as the Holder may
designate in a notice for that purpose.

 

12. Payments Unconditional. All payments under this Note shall be made without
defense, set-off or counterclaim, free and clear of and without deduction for
any taxes of any nature now or hereafter imposed.

 

13. Waiver of Demand, Presentment, etc.. The Company hereby expressly waives
demand and presentment for payment, notice of nonpayment, protest, notice of
protest, notice of dishonor, notice of acceleration or intent to accelerate,
bringing of suit and diligence in taking any action to collect amounts called
for hereunder and shall be directly and primarily liable for the payment of all
sums owing and to be owing hereunder, regardless of and without any notice,
diligence, act or omission as or with respect to the collection of any amount
called for hereunder. The Company agrees that, in the event of an Event of
Default, to reimburse the Holder for all reasonable costs and expenses
(including reasonable legal fees of one counsel) incurred in connection with the
enforcement and collection of this Note.

 



 8

  



 

14. Usury Laws. Notwithstanding any other provisions of this Note, interest
under this Note shall not exceed the maximum rate permitted by law; and if any
amount is paid under this Note as interest in excess of such maximum rate, then
the amount so paid will not constitute interest but will constitute a prepayment
on account of the Outstanding Principal Amount. The Company will not assert,
plead (as a defense or otherwise) or in any manner whatsoever claim (and will
actively resist any attempt to compel it to assert, plead or claim) in any
action, suit or proceeding that any interest rate under this Note violates
present or future usury or other laws relating to the interest payable on any
indebtedness hereunder and will not otherwise avail itself (and will actively
resist any attempt to compel it to avail itself) of the benefits of any such
laws.

 

15. Unsecured Obligation. This Note shall be an unsecured obligation of the
Company, ranking pari passu with all other unsecured obligations of the Company.

 

16. Headings. The headings in this Note are solely for convenience of reference
and shall not affect its interpretation.

 

17. Assignment. This Note is binding upon and shall inure to the benefit of the
parties hereto and their respective permitted successors and assigns. The
Company shall not be permitted to assign its obligations hereunder without the
prior written consent of the Holder.

 

18. Entire Agreement. Each of the parties hereby covenants that this Note is
intended to and does contain and embody herein all of the understandings and
agreements, both written and oral, of the parties hereby with respect to the
subject matter of this Note, and that there exists no oral agreement or
understanding, express or implied liability, whereby the absolute, final and
unconditional character and nature of this Note shall be in any way invalidated,
empowered or affected.

 

19. No Impairment. The Company will not, by amendment of its certificate of
incorporation or through reorganization, consolidation, merger, dissolution,
sale of assets or any other voluntary action, avoid or seek to avoid the
observance or performance of any of the terms of this Note, but will at all
times in good faith assist in the carrying out of all such terms and in the
taking of all such action as may be necessary or appropriate in order to protect
the rights of the holder of this Note against impairment.

 

20. Laws of the State of Delaware.

 

(a) This Note shall be deemed to be made in, governed by and interpreted under
and construed in all respects in accordance with the laws of the State of
Delaware, regardless of the place of domicile or residence of either party.

 

(b) For purposes of any proceeding involving this Note or any of the obligations
of the Company, the Company hereby submits to the non-exclusive jurisdiction of
the courts of the State of Delaware and of the United States having jurisdiction
in the State of Delaware, and agrees not to raise and waives any objection to or
defense based upon the venue of any such court or based upon forum non
conveniens. The Company agrees not to bring any action or other proceeding with
respect to this Note or with respect to any of its obligations hereunder in any
other court unless such courts of the State of Delaware and of the United States
determine that they do not have jurisdiction in the matter.

 

[signature page follows]

 



 9

  



 

[COMPANY SIGNATURE PAGE TO

12.0% 2019-UNSECURED PROMISSORY NOTE]

 

IN WITNESS WHEREOF, the Company has caused this Note to be executed as of the
date set forth above.

  



 MIDWEST ENERGY EMISSIONS CORP.    By:

 

Name:

  

Title:

 



 



 10

  



 

EXHIBIT 1

 

CONVERSION NOTICE

 

The undersigned irrevocably exercises the option to convert U.S
$_________________ principal amount of the 12.0% 2019-Unsecured Convertible
Promissory Note (the “Note”) of Midwest Energy Emissions Corp. (the “Company”)
registered in the name of the undersigned into common stock, par value $0.001
per share, of the Company in accordance with the terms of the Note and directs
that the securities issuable upon conversion be issued and delivered to the
undersigned.

 



Dated: ______________________   Print Name of Holder

 

 

 

 

 

 

 

 

Signature and title (if applicable)

 

 

 

 

 

 

 

 

Address

 

 

 

 

 

 

 

 

 

  

Soc. Sec. or Tax ID No.



  



 11

  



 

EXHIBIT 2

 

FORCED CONVERSION STATEMENT

 

As a result of the forced conversion of the 12.0% 2019-Unsecured Convertible
Promissory Note (the “Note”) of Midwest Energy Emissions Corp. (the “Company”)
registered in the name of the undersigned into common stock, par value $0.001
per share, of the Company in accordance with the terms of the Note, the
undersigned hereby directs that the securities issuable upon conversion be
issued and delivered to the undersigned.

 



Dated:______________________

 

 

 

Print Name of Holder

 

 

 

 

 

 

 

 

Signature and title (if applicable)

 

 

 

 

 

 

 

Address

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Soc. Sec. or Tax ID No.



 



 

12

